Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 10,751,951) in view of Huang (US 2018/0273720 A1).

Regarding claim 1, Nguyen meets the claimed method of additive manufacture of a components, comprising the steps of: a) laying at least two different pulverulent components (Fig. 3B teaches a process of printing a first layer and second layer on the same level with different materials, see Col. 3, lines 57-65, Col. 4, lines 45-55) wherein the a pulverulent component having the lowest melting point is laid in the form of the component; (Nguygen teaches “structure materials can include polymer or plastic”, see Col. 3, lines 40-45) and the a pulverulent component having the highest melting point (salt-based core, Col. 4, lines 5-10, examiner notes that salt materials have higher melting points than plastic materials by definition) as the a negative of the form of the component. (Nguyen teaches the sacrificial layer can be “filling the space otherwise not occupy by the structure layer” Col. 3, lines 65-67, Fig. 1B depicts and material 140 with negative sacrificial material 135 that can be later removed, see Col. 4, lines 10-35)
d) removing the unfused pulverulent components to obtain the component, (Nguyen teaches the sacrificial material can include materials that can be dissolved in a chemical liquid, such as salt-based core dissolvable in water, or plaster (e.g., calcium 
sulfate) dissolvable in low base solution such as sodium bicarbonate solution, see Col. 4, lines 8-10).

Nguyen does not teach having a difference in melting point of 50°C at least once or more than once on a substrate or on an already laid layer to form one or more powder layers,  b) subjecting the powder layer to heat treatment at a temperature above the melting point of the component having the lowest melting point and below the melting point of the component having the highest melting point,  wherein the powder constituents of the component having the lower melting point are melted and at least partially fused; c) cooling the heat-treated powder layer from step b) down to a temperature below the melting point of the lowest-melting component, and
either: the pulverulent component having the lowest melting point is selected from the group consisting of comprises polyetheretherketone, polyarletherketone , polyethersulfones, polyimide, polyetherimide, polyester, polyamides, polycarbonates, polyurethanes, polyvinylchloride, polyoxymethylene, polyvinylacetate, polyacrylates, polymethacrylates, polyethylene, polystyrene, or mixtures of at least two of the aforementioned polymers, and in ) or a mixture of at least two of the aforementioned salts, or: the pulverulent component having the lowest melting point is comprises polychloroprene (CR), polybutadiene (BR), polybutadienenitrile (NBR), hydrogenated polybutadienenitrile (HNBR), ethylene-vinyl acetate (EVA), fluoro rubber, styrene-butadiene block copolymers (SBS), polyvinylchloride polyarylsulfone, and in that the pulverulent component having the highest melting point -s-comprises NaCI, MgSO4, MgCl2. or CaSO4, except with the proviso that CaSO4 is not intended forcombined with polyfluoroethylene. 
Huang teaches having a difference in melting point of 50°C at least once or more than once on a substrate or on an already laid layer to form one or more powder layers, (Huang teaches a powder with a melting point of 120 to 350 C, [0023] and MgCl-2, melting point 714C [0029]) b) subjecting the powder layer to heat treatment at a temperature above the melting point of the component having the lowest melting point and below the melting point of the component having the highest melting point,  (Huang teaches heating the polymer to the melting point of the polymer to fuse it, which is 120-350C, see [0023]. Huang teaches that the term “melting point” includes any temperature at which the material fuses together, not necessarily the exact melting point, see [0023]-[0024]) wherein the powder constituents of the component having the lower melting point are melted and at least partially fused; c) cooling the heat-treated powder layer from step b) down to a temperature below the melting point of the lowest-melting component, (dissolving the salt with a solvent, Fig. 3, step 330, which inherently cools the materials, [0021]) and d) removing the unfused pulverulent components to obtain the component, ([0021]) 
(polyethylene powder, [0027]) polystyrene, or mixtures of at least two of the aforementioned polymers, and in that the pulverulent component having the highest melting point is comprises an inorganic salt of the an alkali metals, an inorganic salt of the an alkaline earth metal (MgCl-2, [0029], is an inorganic salt of alkaline earth metal Mg) or a mixture of at least two of the aforementioned salts, or: the pulverulent component having the lowest melting point is comprises polychloroprene (CR), polybutadiene (BR), polybutadienenitrile (NBR), hydrogenated polybutadienenitrile (HNBR), ethylene-vinyl acetate (EVA), fluoro rubber, styrene-butadiene block copolymers (SBS), polyvinylchloride polyarylsulfone, and in that the pulverulent component having the highest melting point -s-comprises NaCI, MgSO4, MgCl2. or CaSO4, except with the proviso that CaSO4 is not intended forcombined with polyfluoroethylene. (this limitation is an alternative).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the method of heating and cooling the polymer before the removal of the salt taught by Huang with the 3D printing polymer and salt removal of Nguyen because it fuses the polymer particles together to form a solid product, see Huang [0023]. 






Regarding claim 2, Nguyen as modified meets the claimed, wherein 90% by weight of the particles of the pulverulent component having the lowest melting point have a particle diameter measured according to ISO 13320:2009-10 of 0.25 mm. (Huang teaches the polymer powder can have an average particle size from 10 to 100 microns, see [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to vary the particle size of the polymer to be 0.25 mm (250 microns) in order to improve the resolution of the 3D printer and properties of the final product, see Huang [0025]. 

Regarding claim 3, Nguyen as modified meets the claimed, wherein the a ratio of the average particle diameter of the pulverulent component having the lowest melting point to the average particle diameter of the pulverulent component having the highest melting point, calculated from DIow/Dhigh, is 1 and 10. (Huang teaches salt particles can have an average particle size that is from about 1.1 to about 10 times the average particle size of the particulate polymer, see [0018]). 


Regarding claim 6, Nguyen as modified meets the claimed, wherein an average temperature in method step b) is 20°C higher than an average temperature in method step a). (Huang teaches heating the polymer to the melting point of the polymer to fuse it, which is 120-350C, see [0023]. Examiner notes that the deposition step (step a) is performed without heating which is understood to be room temperature, which is at least 95 degrees C less than step b).


Regarding claim 9, Nguyen as modified does not meet the claimed, wherein the laying of the pulverulent components in method step a) via a location- selective laying method is selected from the group comprising powder screenprinting, powder suspension screenprinting, electrostatic roll or plate powder laying methods, powder jetting, powder dispensing, powder suspension printing or combinations of at least two methods therefrom.
Huang meets the claimed, wherein the laying of the pulverulent components in method step a) via a location- selective laying method is selected from the group comprising powder screenprinting, powder suspension screenprinting, electrostatic roll or plate powder laying methods, powder jetting, (Huang teaches binder jetting 3-dimensional printing systems, see [0053]) powder dispensing, powder suspension printing or combinations of at least two methods therefrom.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to use the binder jetting system of Huang with the 3D printing system of Nguyen improve the resolution of the 3D printer and properties of the final product, see Huang [0025]. 


(Examiner notes that Huang teaches the same polymers powders recited in claim 1, polyethylene powder, thermoplastic polyurethane powder, polypropylene powder, polyester powder, see [0027]. Therefore, these are understood to have the same “reactive” property claimed).

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 10,751,951) in view of Huang (US 2018/0273720 A1) in view of Buller (US 2015/0367446) 

Regarding claim 4, Nguyen as modified does not explicitly teach wherein the heat treatment in  step b) is effected at a pressure difference of 25 kPa based on standard pressure.
Buller meets the claimed wherein the heat treatment in step b) is effected at a pressure difference of 25 kPa based on standard pressure. (Huang teaches a heat step [0023] and Buller teaches pressure chamber at 2 bar (200 kPa) for the 3D printing process, see [0410]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to combine the pressure chamber of Buller with the 3D printing process of Nguyen as modified by Huang to improve control of the product formation. 

Regarding claim 5, Nguyen as modified does not meet the claimed, wherein the heat treatment in method step b) is preceded by contacting of the powder layer with an inert gas.
Buller meets the claimed wherein the heat treatment in method step b) is preceded by contacting of the powder layer with an inert gas. (Buller teaches an inert atmosphere in the enclosure for 3D printing, see [0411]). 
. 


Allowable Subject Matter
Claim 7 and 8 recites wherein at least 3 pulverulent components are used, wherein at least 2 of the 3 pulverulent components comprise polyurethanes having a Shore hardness ascertained according to DIN EN ISO 7619-1:2012 of 40A to 90D, and the a differential in the Shore hardnesses between the 3 pulverulent components is 2A to 40A.
Nguyen is silent on the use of polyurethanes. 
Huang teaches polyurethanes to be used, see [0027], but does not recite two different polyurethanes with the recited different hardness properties.

Response to Arguments
Applicant’s arguments with respect to 35 USC 112(a), 112(b), and Double Patenting rejections are found persuasive.
Applicant’s arguments with respect to 35 USC 103 rejections for claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744